Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed'01/06/21 Page 1 of 35 PagelDegg

EXHIBIT E

oR SPY

3/13 (abe

 

   

¥

 

 

 

 

 

  

THE MOORISH NATIONAL REPUBLIC FEDERAL GOVERNMENT NORTHWEST AFRICA.

THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD.
Northwest Amexem / Northwest Africa / North America.
‘The North Gate’.
Societas Republicae Ea Al Maurikanos.
Aboriginal and Indigenous Natural Peoples of the Land.
The true and de jure Al Moroccans / Americans

Affidavit Of Truth
For The Record, To Be Read Into ‘The Record
Notice to Agent is Notice to Principal — Notice to Principal is Notice to Agent.

 

Ar Razzaaq Rashid Bey, Natural Person, In Propria Persona: All Rights Reserved:
U.C.C. 1-207/ 1-308; U.C.C. 1-103
Not a Corporate Person or Entity, Misrepresented by Fraudulent Construct of ALL CAPITAL
LETTERS
Indiana Territory
{c/o 1524 North Purdum Street]
[Kokomo, indiana Republic [46902] December 16, 2020 = MC.1440
Northwest Amexem |
Petitioner / Plaintiff

Re: 1:20-cv-02683-RLY-TAB

Ar Razzaaq Rashid Bey artazzaaqbey@amall com
Requests for;
Third-party interceptor

King Wooden is the Authorize Representative to Ar Razzaaq Rashid Bey public interest, and
self-protecting Legal Authority, and Recovery to Act on all adhesion court orders.

Trusted human
Reservation of Rights

King Wooden
Private Attorney General

Plaintiff

Ar Razzaag Rashid Bey, Natural Person, In Propria Persona Sui Juris (not to be confused with, nor
substituted by, Pro Se by unauthorized hand of another). | am Aboriginal Indigenous Moorish-
American; possessing Free-hold by Inheritance and Primogeniture Status; standing Squarely
Affirmed, aligned and bound to the Zodiac Constitution, with all due respect and honors given to
the Constitution for the United States Republic, North America; Being a descendant of Moroccans
and born in America; with the blood of the Ancient Moabites from the Land of Moab, who received
permission from the Pharaohs of Egypt to settle and inhabit North-West Africa / North Gate. The
_Moors are the founders and are the true possessors of the present Moroccan Empire; with our
Canaanite, Hittite and Amorite brethren, who sojourned from the land of Canaan, seeking new
homes. Our dominion and inhabitation extended from Northeast and Southwest Africa, across the
Great Atlantis, even unto the present North, South and Central America and the Adjoining Islands
- bound squarely affirmed to THE TREATY OF PEACE AND FRIENDSHIP OF SEVENTEEN HUNDRED
"AND EIGHTY-SEVEN (1787) A.D. superseded by THE TREATY OF.PEACE AND FRIENDSHIP OF
 

   
   

     
   

 

= t.£0:CV-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 2 of 35 PagelD :
- OFFICIAL CERTIFIED COPY
} TRUE AND COM 6

  

   
  

    

 

  
 

 

 

We

Be gO 7

. OeSSEIGHTTEENS laeoheahe between Morocco and the United States
- HER: ] qvaton/diptoniacy/barbary/barlg66t.htm or at Bevines Law

Book of Tréaties) the same as displayed under Treaty Law, Obligations, Authority, as expressed in
Article Vl of the Constitution for the United States of America (Republic):

m,

Facts

A matter must be expressed for being resolved In Commerce TRUTH is Sovereign Truth must be
expressed in the form of an Affidavit an Affidavit not rebutted stands as the truth in Commerce
an Affidavit not rebutted after 30 days, becomes the judgment in commerce A Truth Affidavit /
Affidavit of Facts, under commercial jaw, can only be satisfied by: Truth Affidavit rebutted point
for point, by payment, by agreement, by resolution or by Common law rules, by a jury. Equality
under the law is paramount and mandatory by law. | Ar Razzaaq Rashid Bey present the
following:

In support of this Affidavit, | state for the record:

On or about October 7, 2020. | had intentions on sending:
The Attorney General, Curtis Hill:
1. (Affidavit of obligation) Document(s).

The Archbishop of Indiana:
1. (Affidavit of obligation) Document(s).

The World Courts:
1. (Affidavit of action containing complaints for declaratory relief and for damages) Document(s).

 

‘The Northern & Southern District Courts of Indiana:
1. (Affidavit of action containing complaints for declaratory relief and for damages) Document(s}.

| prepared these documents to be mailed certified mail at the Howard County Post Office. |
sent my wife to mail them at the Howard County Post Office which is attached as exhibit Ato
this Affidavit. | later realize that three of the five documents were only sent certified postal
mail. Two were still at home, which were the Northern and Southern District of Indiana.
1. (Affidavit of action containing complaints for declaratory relief and for damages) Documents.

Several days later | sent the Documents to both District Court on October 15, 2020. Which
they received October 19, 2020 signed for by a representative or clerk of the District Courts,
- both courts responded which is attached as exhibit 8 to this affidavit. North District Court of
Indiana sent me back,
1. Filingfee form. |
2. In forma pauperis form.
3. A civil complaint form.
To be filled out and returned with the filing fee form. Southern District sent me back,
4. Consent form. ,

| completed both Documents and returned them back to both District Courts of Indiana on
‘October 31, 2020, which they received November 2, 2020, signed for by a representative or
clerk of both District Courts which is attached as exhibit C to this Affidavit. | never heard
anything back from Southern District Court. Northern District Court responded, stating a filing
fee is to be paid by a certain date to move forward in the civil case. | went to Northern District
Court on November 9, 2020, personally to pay the filing fee to move forward in the civil
complaint. After paying the filing fee, I received the court summons to serve on all parties, with
case number 1:20-cv-00365-HAB-SLC, | served personally 26 of the 27 parties on November 10,
2020,

— On or about, November 25, 2020. | received mail from Traveler Staff Counselor stating that
Daniel M. Witte is putting an appearance of counsel for all Deputy Sheriff's involved in the civil
 

Do Y : se . 2
-. 4 action complgint, and-

 

 
 

 

   
 
 

eo i

   

PLA [2020
Sea R De 9or dlemissarore
~ “Norther District Court of Indiana. On December 3, 2020, | got a phone message from Deputy
| Attorney Géneral Marley G. Hancock stating she is putting in an appearance of counsel for all
parties of the Howard County Courthouse involved in the civil complaint. Marley G, Hancock
stated that she will be filing a motion for continuance at the Northern District Court of Indiana,
because their time to answer has expired. Marley G. Hancock stated that she just received the
case, December 2, 2020, and if | had any objections to a continuous. | filed my response with
the Northern District Court of Indiana, as well as a default judgment for all parties with expired
time to respond.

On December 12, 2020. | finally received a response from the Southern District Court of
Indiana, informing me by mail that they excepted the case, has a case number 1:20-cv-02683-
RLY-TAB, stating an Order Setting Telephonic Initial Pre-Trial Conference, dated for February 1,
2021 at 10:30 AM easter time. Now | ama little confused about what is going on. I have not
communicated with the Southern District Court of Indiana, after | returned the consent form in
October 2020. i never communicated with the Southern District Court of Indiana about a:

L. Filing Fee.
2, A Civil Complaint Form.
NOTHING!

| have not heard anything back from them since October 2020, which was just a consent
form to be returned. | called Southern District Court of Indiana, Monday morning, December
414, 2020 at 9:04 AM. I spoke with the clerk of the Southern District court of Indiana, the
unidentified clerk took my appellation, my number and stating she will have someone call me
back shortly. At 10:06 AM | received a phone message from Denise Brown stating she is the
Judge Court Rooms Deputy, that she was returning my phone call, and if | could call her back
since | missed the returned call. After receiving and listening to the message | called Denise
Brown back she informed me that apparently the Southern District of Indiana took the case,
also stated that the court files indicates that | apparently filed on October 13, 2020, and they
decided to take the case without a filing fee. Denise Brown also stated that she don’t know why
| wasn’t informed about any of this because they have my address and that all parties of
Howard county City Hall including Howard county Mayor: Tyler O. Moore and ail City Hall Public
’ Servants involved in the civil complaint have answered/responded to the summons | serve
them from the Northern District Court case number; 1:20-cv-00365-HAB-SLC on November 10,
2020 with the Southern District Court of Indiana which is attached as exhibit D to this affidavit.

Now that was a little weird to me because the summons never mentions Southern District
Court of Indiana. The summons clearly stated United States Northern District Court of Indiana,
as weil as the case number to Northern District Court of Indiana. | have certified mail receipt
postal number: 7019 2280 0001 4663 3396 to prove that | sent my initial (Affidavit of action
containing complaints for declaratory relief and for damages) Documents on October 15, 2020,
to both District Court of Indiana, NOT Octeber 13, 2020 which is attached as exhibit B. | did
send. documents to Attorney General Curtis Hill on or about the time they said | filed with the
Southern District Court of Indiana which is attached as exhibit A.

| also have certified mail receipt postal number: 7019 2970 0001 0761 5894 to prove that on
October 31, 2020 which is attached as exhibit B to this Affidavit. | sent the consent form back to
the Southern District Court of Indiana and have not heard anything back from them since. This
Proves:

1. Obstruction of justice - Ind. Code § 35-44.1-2-2.

2. Conspiracy - Ind. Code § 35-32-2-4, & 35-41-5-2.

3. Filing Tampering with the Southern District Court - Ind. Code § 35-43-1-4.

4. Fraud - Ind. Code § 35-43-5-4.

5. Deception - Ind. Code § 35-43-5-3,

6. Bias - Ind. Code §1 0-13-3-1

7. Why my Civil Complaint Case should stay in the Northern District Court of Indiana.

 
  
   
   

Cag erdieO-Cv-03200F PEERMRIEDGOPEP-1 Filed 01/06/21 Page 4 of 35 PagelI&&

TRUE AND COMPLE ‘we
= EXHIBIT E

 
 
 

    
     

+

wee Ae T; -? we

.SuWhoever, having tal garroathr before com petent tribunal, officer, or person, in any case
‘in which a law of the United States authorizes an oath to be administered, willfully and
contrary to such oath states or subscribes any material matter which he does not believe
to be true, is guilty of perjury and shall be fined no more than $2,000.00 or imprisoned not
more than five years or both.” 18 U.S.C. §1621

    

 

 

Thank You,

| ‘Affirm’ that all statements, facts, and information, presented in this Afffabit Et dfact, are
correct and true; and are presented as Evidence for the record. |, furthermore, state that the
foresaid Exhibit, Evidence, Information and Facts are placed in Evidence regarding this issue.

In Honor Always

  
  
   
    

 
 

Ar Razzaag RashidBey 4
Jus Sanguine, In Solo Proprio, [n Full Life.
Ex-Relatione Reginald N Greene

Authorized Representative
Flesh and Blood Being, In Propria Persona
All Rights Reserved: U.C.C. 1-207/-308; U.C.C.1-103
PH: (765) 631-7007 Email: arrazzaaqbey@gmail.com

 

State of indiana

County of Howard
Subscribed and sworn before me this | & day of De <éinbae , AD, ago

Notary public Diauw 6. ‘Peter

My Commission Expires

   
   
   

WITNESS official seal

x

Sigrtatureef NotaryPublic

  

 

*,

un
wan, EA

 
 

 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 5 of 35 PagelD #: 319

|

 

 

 
  
   

OFFICIAL CERTIFIED COPY]

TRUE AND CONPL
i (Up bie

HOWAL

  
   
  
 
 
 
   
    
 
 
 
   
    
  
 
  
  
 
  
  

0

  

 

 
 
   
 

@ Complete items 1, 2, and 3.
Print your name and address on the raverse a
so that we can retum the card to you.

8 Attach this card to the back of the maulplece,
or on the front if space permits.

| 1. Arfiole Addressed to: “TTD B, Is delivery address different irom her 4? U1 Yes
a It YES, enter delivery address below: = 1) No
Nrtorne, Generel, awh

Cocks Gialk / v
Boa, wl. AWashiery bon st. oe

“Tadterapiis, EN

C] Agent
Gi Aderes:
G. Date of Deliv

 

 

 

 

 

 

 

 

 

 

 

 

Hany ==
. 3. Service typa D Pdority Mall Expresst
SURES TMA TMETIT TMT fesse Besar
ig a O Aduit Signature Restricted Dellvery qg Ropistered Matt Hest
n 4 D Certied Mele Ty

9590 9402 5583 9274 4808 61 1 Gertied Sal Restated Deivery ae
7 _. 7 hoe O Collaot on DetWery Restelolad Delvery 5 Stonature Gontiematk

G19 2280 OF0%. 4663 SLbB + Rinesiiiednehey Rentcted Dalvety

ere)

| PS Form S81 1, July 2015 PSN 7590-02-000-9053 Domestic Return Rect

e

 

   

 
  

 

ore a os,
® Complete items 4, 2, and 3, A. Signature

: TD Agent
Print your name and address on the reverse x Cc. .
so that we can retum the card to you. i ' - 6-19. 2 aes
& Attach this card to the back of the mallplecs, } Fracalvac by (P Z #) . Z.
ot on the front if space permits. wel -f6- iS Ve.

  

 

 

 

 

 

 

 

 

 

 

7. Aricia Addressed to: BD. delivery address differant from item #7 1 Yes
bachbishop Charles & Trane soy If YES, onterdalivery address below: = [] No
Roma Gelheliv Brchdioss2 e Z
4b BS. Meridien SE ,
Tdkergits, FS upaon
AMIR ESTEVEDUOVIR| VARA) |eSeSGr ratetososteey Set nt
9500 9402 5583 9274 4810 59 Cl Cortided Mal Restricted Delivery €2 Return Fepalpt or
‘Sm dB Sellecton acme FestictadDetvery (1 Signature Sonfirmatio:
PER OMS BRAD OBL HELA ARPT pcey eR
; | PS Form 3811, July 2015 PSN 7530-02-000-9053 — Domestic Retum Recel

EXHIBIT A
 

 

7029 2260 OO01L 4bbsA Sbbhe

 
 
 
 
  
 
   

 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 6 of 35 PagelD #: 320

 

    
 
 

TRUE AND COMPLE

: . 2
to foe .
a .
a on

Tee ee
CERTIFIED MAIL® RECEIPT

Domestic Mail Only

sat
Fos delivery information, visit our website at anal omer)

ingen UPA L USE

 

 

 

tal Pastego and Fees
$14.43

2 ont vckis

    
    

_ -

Wal

 

 

 

[OFFICIAL CERTIFIED COPY

 

EXHIBIT A

Mea Le

CERTIFIED MAIL® RECEIPT
aera emo ae a _
rrentia mnformation, eer website al www.usps.com®,

moe@plernL US

nined Mail Fea “1 fae
$3.55 oa ok PARAS ape:
“tie,

 

dra Services & Fees ¢

L] Rotor Resetpt (rardcony) $
Or (electromts} &
[lcerified mal Restdcted Betvery S$
Lladut Sianatera Required 5
Eladut Signature Reshicted Dattvery $

 

 

cle

 

  
 

2

  
 
 
 
  
  
 
 
 

 

 

 

 

 

 

‘EXHIBITA, _.

En
Debit Card Remi tted

yg Ree ~ y\

UNITED STATES
POSTAL SERVICE,

KOKOMO
2719 $ WEBSTER ST
KOKOMO, IN 46902-9998
{800)275-8777
10/07/2020

Ba

Priority Mail@ 1-Day 1 $825
Tndianapotis, IN 04
Wetght: 1 ib 8.20 oz
Expected Delivery Date
Thu 10/08/2020
Certified Mail®
Tracking #:
70192230000145639662
Return Receipt
Tracking #:
: 9590 9402 5583 9274 4808 61
Total $14.65

riority Mail@ 1-Day i $8.25
Tndianapolts, IN 46202
Weight: 1 ib 7.90 oz
Expected Delivery Date
Thu 10/08/2020
Certified Mailé
Tracking #:
70197280000146633679
Return Receipt
Tracking #:
9590 9402 5583 9274 4810 59
Total $14.65

First-Class Mail@ i $3.95
Package
Fort Worth, TX 76111
Weight: O 1b 2.40 02
Estimated Delivery Date —
Tue 10/13/2020
Tracking #: =,
9500 iii? 7151 0281 6316 30

$3.55

$2.85

$3.55

$2.85

 

Grand Total:

Card Name: VISA

Account #: MHXXXXKKKKXK4931
Approval # :
Transaction #: 924

Recalot #: 037335

Debit Card Purchase: $33.25
AID: AcooaNNaSsO840

AL: US DEBIT

PIN: Verified

ee ee SE em

 

Chip

HIKE EA KK ERE KIEL ABER REE E EERE KE KEE K KR ER
Due to limited transportation
availability as a result of
nationwide COVID-19 impacts
package delivery times may be
extended. Priority Mail Express®

servica wil] not change.
REREK REL REE AE KERR ERE ARE ERE KER RR RR RR

Text your tracking number to 28777 (2USPS)
ta det the latest status. Standard Message
and Data rates may apply.: You may also
visit www.usps.con USPS Tracking of call
1-800-222-1811.

In a hurry? Self-service kiasks offer
quick and easy check-out. Any Retail
Assoctate can show you how.

 
Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21

“ «

 

OFFICIAL CERTIFIED COPY

TRUE AND ee
clk

“ee, é a - a AL PUNT me a Spi o

     

 

 

 

1 __ EXHIBIT B B’ . a :

  

  

 

 

 

 

 

 

a a cailete — - “4,2, and 3. ma pore ™ _ .
: x Pfint your nate: dnd address | on the reverse o el
“80 that awe carretumn ‘the card to you. a x A wC ~~ eee . El Addressee |
i: a Attach | this daidito the back of the riaiiplece, || 5. Res ved by Printed Name) 0 ae Delivery
or an the frent if space permits. f(A CHL ‘ LR
{. Arficla Addressed to: " “TI oy ig delivery address difetentirom item 17 (1 Yes
“Teng oa eee’ Pr ety ' IF YES, enter delivery address below: Fi No
- Dake eaark of Tnbwar
| g&hne a& be Check
\os ‘Ga abs. Ceapbhovst | UGE sO. Sb,
grees, “Isl Ub 204 . :

 

 

 

 

 

 

3. Service Type ; Ty pity Mad Express®
TH Atiult Sigratura oO Realsteet Mai™
EAMG ALT UA Hl [afar neecooney Hoes rt
CL Cartified Mail Restricted Dolly O Retin F pt fa
9590 9402 5583 9274 4810 0 1 Cartied Mad Restricted De ary Re tum Reet r .
D hdlidia Nhe hae pep pelea eerie eG Pt “rept an Delivery Rsticfed Petey Boe conmaton
PORA BEBE ADO Webs ag4b [IRN daftehidy | '  Revacn DeNey
LL = Teaver $500)
+ PS For 3814, July 2015 PSN 7580-02-000-0058 . _ Domesfic Return Receipt

PeETE

an ee cet penn eee ERA St gaenneme ob ames

v

   
 
 

£

     

a

 

  
   
 
  

Tr Completa frame, 2, and 8. "PA. signature es
i@ Print your name and address on the reverse ; Agent
‘go that wé can return the card to you. x L Siena Ee C1 Addressee
| M1 Attach this card to the back of the mallplees,;., 8, Hegslyad by (Pdnted Name) G. Date of Dellvery
or on the front if space permits. Re Liz CL4 ja 19-2

 

 

 

“1. Arficle Addressed ta; ” eyeeed | D, ts delivery accross differen from ism 17 LE Yes
4

. UA- S- “Dshreck Caork Bets oe ? ea below: — fENo
[300 Korean St. FU(OB 5

ae § Ry 2.
Gort Wayre TIS Utoge on aN os

 

 

 

 

 

 

 

 

 

 

 

3. Service oi
AGATE i 5 seound)) Soe elo
Ct oats Delve Re istered Mall Restricted
9590 9402 5583 9274 4810 1 Saget Mat Festicted Dol Delve éy/ CRetum scat for
2. Article Number, {fansfer fom service faba), . ae aSleS on Dalvory es ester beter tery 11 Sionatere Gonttmatin?™*
[ 2034 aebo non. HLbS oe " Neusat ete Batdsp 11 Rastlled Dewey
: "PS Form 3611, duly 2015 PEN 75a0-02-000-9083 Domestic Return Receipt ;

Page 7 of 35 PagelD #: 321

   
 

*

 
 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 8 of 35 PagelD #: 322

 

  

[OFFICIAL CERTIFIED &

 

 

% UNITED STATES
t POSTAL SERVICE.
UPTOWN

308 E SYCAMORE ST
KOKOMO, IN 46901-4826

 

(800)275-8777
een 10/15/2020 04:14 PM
Shoe aeel A Sonn aaron maine
CERTIFIED MAIL 21-40) | Product Oty punt Price
fortes ety cia ; ; Ge ee tas nee eae pen Og ee a ane
a oietaulace Ee . Mailer 10.5 x i6 ; 2 $1.49 $2.98
ra : . First-Class Mall@ = 1 $1.40

Large Envelape

Fort Worth, TX -76111
Weight: 8 ib 2.90 oz
Estinated Delivery Date
Mon 10/19/2020

First-Class Maile i $1.40
Large Envelope

Fort Wayne, IN 46802

Weignt: O Ib 2.80 oz

Estimated Delivery Date

Mon 10/19/2020 :

Certified Mailé £3.55

Tracking #:
70192280000146633389
Return Recelpt $2.85

Tracking #:
9590 9402 5589 9274 4810 11
Total . $7.80 ~

First-Class Mail@ i $1.40
Large Envelope

Indianapolis, IN 46204

Weight: O ib 2.90 o2

Estimated Delivery Date

Mon 10/49/2020

  

 

   
       

 

 

 

 
    

 

   

 

 

: Corti tied Mai /® $3.55
rn : 1 racking #:
SEPA ec | ___ 70192280000146633096
CERTIFIED MAIL® RECEIPT i Return Receipt . $2.85
TT Became | Tracking #:
8 Sar 9 ea 9590 9402 5583 9274 4810 04
rr) fa crcl ik DULL eler visit our website at Www.usps.com™ Total . $7.80
m | Foote era L US ee crete ene ener nnn nnn
“commode os 5 nee Grand Total: $19.98
or ft _ sR. ——————— 0m = ene an
‘ Cash $20.00
He Changs =. ts ($0.02)
ca i ee ee ee ee ee et i
a |
: SOOO RCR SOIC CK CAUCE BOR OK ERK CR RARE
a Due to limited transportation
ru | availability as a result of
ru . ‘ nationwide COVID-19 impacts
r i package Be el Hay be 3
Sent fo ; * , extended. Priority Mail Express
5 US. amisiisk Sage , service will not change.
* JOR RR OE ERICK RRR RARER RAE RICK ERR RAR RRR ER
bese Pacrssimm Shs oe
Aon dad Text your tracking number to 28777 (2USPS)

PS Form 3800, April 2015 Psu 7ss0p20008017 Soe Reverse for nstructions it +o get the latest statue. Standard Message

arid Data rates may apply. You may also
visit www usps.com USPS Tracking or call
. 4-800-222-1811 .

Preview your Mat!
Track your Packages
’ Sign up for FREE &
wow. Infortieddal tvery. cou

All sales final on stamps and postage.
Refunds for quararteed services only.
Thank you for your business.

 

 
 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 9 of 35 PagelD #: 323

   
   
  

     

 

EXHIBIT C oo

me tee ee

   
   
 

 

ore:

 

  

  

i Complete Items 1, 2, and 3. A, Signature |
(© Agent

@ Print your name and address on the reverse xX TF an
so that we can return the card to you, . mn" 0 Y CF 1) Addressee
y B, Regeived by (Printed Name) C. Date of Dellvery

- 1 Attach this card to the back of the mailpiece, 1:48 . : :
Onl” (FG __ Wee

or on the front if space permits.
bite delivery address different fram item 17 U1 Yes

4. Article Addressed ta:
“The OMe oF the IF YES, enter delivery address below: (J No

Vleck & the US. District
~  VaS US. Covek House
Up Esst OO Street

Ladionngelis, Hrdiene Agaou

8, Service Type O Priority Mail Express®
f | || | | | { 1 Adult Signatura (i Reglisterad Mail™
. CO Adult Signature Restricted Delivery (1 Registered Mall Rest;

 

   

 

 

 

 

 

 

 

 

 

 

© Certified Mail@ Delive
9590 9402 6078 0125 6611 56 CO Cartified Mall Restricted Delivery o Return Recelpt far
D Collect on Delivery Merchandise
2. Article Number (ransfer from service label Bi Gollect on Dalivery Restricted Delivery [2 Signature Confir
ail CO Signature Gonfir
7049 an7o nNoogi BPEL ca44 _Penestitt Dei Restricted Dellv
;, PS Form 3811, July 2015 PSN 7680-02-000-9083 Domestic Retumn /

      

Py
:
ea

 

a rT hee ace care ay
ee Chal ane

bene hae

 

 

 

 

 

amplete Items 4, 2, and 3. Pagent
‘rint your name and address on the reverse x STé
so that we can return the card to you. L 7 { lee Ke 5 e Acdresse®
Attach this card to the back of the mailpiece, B. Repelxed by (Printed Name) - L2e2o ery
or on the front if space permits, Be C4: il-
{. Article Addressed to. 2 D. Is Cee te item 42 ne
: iE YESFenter délivery adcress elQw: la
Dice oF She Clerk oH fae >
USTED HATES WXStrick COurh AS 2, .
‘ ny “ e, xo
“VRoo S berrtsan Stree {ey “ € gr vol
‘ - ge Oot "|
Fore Way Andon ex % oa had
nm Lepr [is S92, _

 

 

 

I A A BGieoes Garni Seats
170

 

 

 

 

 

q
OU Carified Male
9580 9402 6078 01256 1 Gertiiat vg agcteg Dolvery o Rela Recolpt for
C1 Coltest < jerchandist
ino th (0 Sigdature Gonfirmation™

2. Article Number (iransfer from service fabel) a Cole a ry Restricted Detvery 1 laura Oontrmation

CO Insured Mail Restricted Dellvery  Rastricted Delivery |,
(over $500} . :
. PS Ferm 3811, July 2015 PSN 7530-02-000-9083 Domestic Return Receipt
4°
 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 10 of 35 PagelD #: 324

 
   

   

oe 2280 ona HbL3 3402

 

 

eee

gS arent Service"
~CERTIFIED MAIL® RECEIPT

Domestic Mail ee _

For meet re eT

orriorn | |

   

[ittotum Receipt fetéetronte)
[lcenitied Mel) Resticted Dallvery 848-00
(Act Signature Required §—er ny .

(hadutt Signatare B d Deltvert $e ——

oes $0.55
tr [Total Pastage and Fees
rm

$6.99

   
         
 
     
 
   
    

G00 OFbi 5444

 

 

 

 

 

iis 7m

 
 

 

 

r veck ok US: Siete Gane
= ies oben ule Fast OLD Steet

. ee hens seared

 

EXHIBIT CG.

; ue He aca

Domestic Mail Only

For delivery mre any visit als ee errs Color rhas

ener) GrAL US cE

(iristum Ftecelpt electronic)”
{certified MaltRestictedDellvery = $—
(ClAdult Stonature Requied $
TTAdult Signaturs Restictad Delvary $
Postage

 
 
 

 

$2. 20

Total Postage and reas

ls _ $8.60

 

cules
EXHIBIT C.

 

Sent To Je
easier of song Clerks U.S, Custrick | Caveb

 

as _t -sepeson, Steck
aie en ULoSGor

ee FS
800, Ap aoe Boole

 

 

 
 

 

UNITED STATES
POSTAL SERVICE.
UPTOWN
308 E SYCAMORE ST
KOKONG, IN 46901-4826
(800}275-8777

 

 

10/31/2020 11:40 AN
Product aty Unit Price
Price
First-Class Mailé t $055
Letter
tndianapal ts. IN 46204
Weight: b 6.30 oz
Ae ee od toi fvery Data
7 Tue 11/03/2020 ;
Certified Mat Te $3.55
ing #:
70192970000107615894
Re $2.85
Tracking #:
9590 $402 6078 0125 S611 56
;lotal $6.95
: ‘First- Class Maile = 1 $2.20 ,
Large Envelope
’ Fort Wayne, IN 46802
Weight: 0 Ib 6.90 oz
Estimated Delivery Date
77 Tue 11/03/2020
Certified. Mal Me $4.55
Teise200000 63402
Retur $2.85
apat ade sore 0125 6611 70
Total $8.60
Grand Total: $15.55
quan: ~~ ~~ === = nner enn
Debit Card Remitted $15.54

Card Name: VISA

Account #: XXXXKXXXXXHX4931
Approval #

Transaction #: 509

Receipt #: 034004

Debit Card Purchase: $15.55

AID: A0000000980840 Chip
AL: US DEBIT cee
PIN: Verified

KEXRKRREREERRRKEKRRRERERERARAERERERRAR RRR RARE
Due to limited transportation
availability as a result of
nationwide COVIN-19 impacts
package delivery times way be

~ axtended. Priority Mail Expressé

service will not change.
KEKKKRAKKARR KERR REL RRERE KE HERE KR ERK REAR E ERK

Text your tracking number to 26777 (rAS)
to get the latest status. Standard Message
and Data rates may apply. You may also
visit wiw.usps.com USPS Tracking ar cal]
1-800~222-1811,

Preview your Matt
Track your Packages
Sign up for FREE &
wa. informeddel i very.con

All-sales final on stamps and postage.
Refunds for guaranteed services only.
Thank -you for your business.

_ Tell us about your experfence. _
 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 11 of 35 PagelD #: 325

 

[OFFICIAL CERTIFIED COPY

TRUE AND COMPLE
ie Cadie.

lA/{7

HOWARD COUNTY RECORDER

': EXHIBIT D
AO 440 (Rev. 06/12} Summons in a Civil Action

UNITED STATES DISTRICT COURT

 
  
 

 

 

 

for the
)
Nc Reatean veshia ey 3
Sento
Civil Action No, \ ,aAo CH Zod - WAB
}
}
“We c_©. Meorc. )
. Defendant(s) )

SUMMONS IN A CIVEL ACTION

To: (Defendant's name and address)

“Tales ©. Threoare.
{om Sookh}* Dnwn Steect

Kokome, DM uc}

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a){2) or (3) ~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

C/O 15ag Roth) Rordum Street
Kokeme, Indwne ter LUA)
LoVihout Line ONEVED. SHIATES

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. ”
You also must file your answer or motion with the court.

CLERK OF COURT

Date: \WaL-anac AB, Se
. Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 12 of 35 PagelD #: 326

   
   
 

  
 

OFFICIAL Co
TRUE AND

 

COMP

   

 

- EXHIBIT D

AO 440 Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ()

This summons for (name of individual and tite, ifany) \y\ece 0. Creare. Cahir os Koksma Peer 5
was received by me on (date) \~\ea~ A “ ~

 

©) I personally served the summons on the individual at (lace)
, on. (date) ; or

 

CO 1 left the summons at the individual’s residence or usual place of abode with (name) .
, 2 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 iserved the summons on (ame of individual) , who is
designated by law to accept service of process on behalf of (name of organization)
On (date} 5 oF

 

Cl (returned the summons unexecuted because 3; or

‘ED Other (specif): Personas rardecd Yo Catey'$ Aitborren Check Secak wherhe. Qaky ot
Kokame Mayor (OO 3.Unida st: Rokame, EM ULacul

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: j fy b-20

     

 
   
 

RESERVING ALL RIGH
. UCG 1-308 1-101 1-103
. Lid \S84 Noch Pordum Street

KnKamo EN Server's address

peer FUG oi.
Additional information regarding attempted service, etc: Voithout +e UNETER STATES
- i

  

EXHIBIT b=

 
 

| Case-4.20-Cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 13 of 35 PagelD #: 327

  

 

(OFFICIAL CERTIFIED COPY

TRUE AND COMPUAKE
(| pov
HOWARD bk ADA.

EXHIBITD

  
 

e

 

 

AO 440 (Rev. 06/12) Summons in 2 Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
)
5
\c Rectang Roshi rd Kens
laintifits)
v. Civil Action No. 14 AO ~- CM 3L5- WAR
) ;
:
Chris . YWOr cke, )
Defendant(s) 5
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Chcis Wohire,
Loo S. Unten S*¥.

Kokomo, EN iW.%ot

A lawsuit bas been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintift’s attorney,
whose name and address are:

Clo Wad Werth Rocdum Stree}

Kokomo, Gadian new COWOI
yottheak “bag, UNETED ST ATES

If you fail to respond judgment by default vill, be entered againet, you Bor tig relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: {| oO | @. a

Signature of Clerk or Deputy Clerk

EXHIBIT D::
Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 14 of 35 PagelD #: 328

      

 

    
 

OFFICIAL CERTIFIED COPY
TRUE AND COMPIENE
. ri alc

11

HOWARD COUNTY RECORDER

AG 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No.

 

 

 

 

PROOF OF SERVICE .
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (uame of individual and title, if any) ‘Pvy be Servant CL. i Whi te
was received by me on (date) —\\-([t7 QO .

O I personally served the summons on the individual at (piace)

 

ofl (date) ; or

 

_ OF left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known, address; or

7 Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)
, on (date) sor

 

C1 Treturned the summons unexecuted because 3) or

 

12 ote ett Brsalag handed Gis Planes sehaay Sarah WAY
Ccks a& Kskomo Police TDaparkmenk (Oe 3. Vata, $+ Kokere, LM Yo%o}

My fees are $ for travel and $ for services, foratotalof$ -. 9.00 .

T declare under penalty of perjury that this information is true,

Date: / [-10 Lo

  
 
 

   
 
  

nl
RESERVING ALL A GHis
UCC 41-308 1-107 1-103

MO \SIU North Prndonn Steact

Server's address

Kokoro, F Pear Tuo
Additional information regarding attempted service, etc; WW rot Ane. USUTED SIATES,

EXHIBIT D
 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 15 of 35 PagelD #: 329

 

[OFFICIAL GERT! Fi ED COPY
hey AND
ok ik

i Lar COUNTY RECORDER

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

for fhe
)
De Keoacan | Rashi Lan |
\Plaintiff(s)
¥. Civil Action No. (4, AG -C - Sle5—- HAR
)
Nooly, loeda )
Defenders) )

SUMMONS IN A CIVIL ACTION

To! (Defendant's nane and address)

Loo > Unter SY.

Kokomo , =n U6%ol

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) ox (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

KYO Gad workh Pordum Street
Kakorno, Endiann Rear LUbao | “
WUhowk the biicleD SITES

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

CLERK OF COURT
Date: 1[4Lgo2e g. ee
Signature of Clerk or Deputy Clerk -

—~ \

} EXHIBIT D
   
   
   
    

orsens a HED GO Roa 01/06/21 Page 16 of 35 PagelD #: 330
TRUE AND COMAES

a COUNTY REGOHOnS 8 i

Aa an tan en a ge

{ HOWA

    

EXHIBIT D’::

AO 440 (Rev, 66/12) Summons ina Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and ttle, fany) fe ble ic. Se ~ veny Mook Mood,
was received by meon (date)  \{- | O- 20

(3 I personally served the summons on the individual at (place)

 

on (date) 5 or .

 

7 I left the summons at the individual’s residence or usual place of abode with (name)
, aperson of suitable age and discretion who resides there,

 

On (date} , and mailed a copy to the individual's last known address; or

O Iserved the summons on frame of individual) ; who is

designated by law to accept service of process on behalf of (name of organization)

 

On (date) 3 OF

 

{J I retumed the summons unexecuted because 5 OF

 

Other (speci
x et (specify): (ersons My handed tee Ch WMormey' Setcekary, Sarak Whvke
Shy ot Kako: We Psliae Pavenenst \oc. gS. Uma s+ Kakeme, IN UGS40 |

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: ib -2 Q ,

 

 

Lf 4 1 oe
he Boseane Rashid Bes (eo)
RESERVING ALL RIGHTS. Printed name and fitle

VCC 1-308 1-101 1-103

C/o 1820 North edum Shecet

Server's address
KeKorno, IN Neer FUold
Additional information regarding attempted service, ete: yo rhow: Lhe. ONITED STRTES

EXHIBIT Db
 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 17 of 35 PagelD #: 331

  

 

OFFICIAL CERTIFIED COPY

TRUE AND COMPLE
L i Colete
"A/T /20r0*

| HOWARD COUNTY RECORDE

EXHIBIT D_

 

 

 

 

AQ 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
)
5
AcRezrang Rashad Be 4,
laintifits) __
v. Civil Action No, \z BO *CV7 SoS RAD

5
| 5
Dadiend Cramcne_ }
Defendant(s) }

SUMMONS IN A CIVIL ACTION |

To! (Defendant's name and address)

Ordrend Granamer
{OO Soobh Unis SHrect

Kokomo, as ULAO {

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Clo Vs Rocks Cordon Street

‘pKomo, KAdtare tear CHWIOT
Latthouk the UNETED STRTES
° VOIP HRE aA is og
Tf you fail to respond, judgment by defimyit will be, enfered against you for the relief demanded in the complaint.
You also raust file your answer or motion with the court. ee ews

st

CLERK OF COURT

Date: Df foL20 #, YW

Signature of Clerk or Deputy Clerk

EXHIBIT:D: -.

 
 

Case 1:20-¢v-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 18 of 35 PagelD #: 332

:
x

   

 

 
 
  

[OFFICIEL CERTIFIED COPY
\ TRUE AND COMPLETE

 
 

 

i HOWARD COUNTY RECORDCR

EXHIBIT D

 

AO 440 (Rey. 06/12) Summons ina Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4)

This summons for fname of individual and title, fany) “Dab Ic. oruank GO ack Tw Cram Mar.
was received by me oni (date) elo" 20 .

(7 L personally served the summons on the individual at (piace)

 

On (date) > or

 

 

CO) [left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(1 Tserved the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name af organization)

Oni (date) por

 

(Ct [returned the summons unexecuted because ; ‘or

 

Porher fapectb: Rersoret herded bo Gy ky Kvrocnes4 Sécrekary Searmh tohite
Errey of Kokeme Police “Reparhvent 160 S. Vaton Sk Kekemo , TIN L640 |
. o

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Ne-fO~ 2 0

  

RESERVING ALL RIGHTS ame and ae
UCC “1-308 1-101 1-103
Cfo | \Say Narckh Raedomn Spee}

- Server's address
: Kokomo ie Pes Cuctiot A
Additional information regarding attempted service, ete: WO thoa’s Fhe UNITED SIATES,

EXHIBIT D -

ame
 

Case 1: 20- “CV- -03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 19 of 35 PagelD #: 333

 

[OFFICIAL CERTIFIED COPY
TRUE AND ee '

   

 

 

 

0

| HOWARD COUNTY RECORDER

EXHIBITED»,

 

 

 

AQ 440 (Rey. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
 )
)
Q )
Ac Rezaaa | cha eeu

A Plaintiff(s} - .
v. Civil Action No. {LQ -CV> AeS — HAG

}
)
)
Reo ba )
Ame )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
air Ndeanns
}oo. S. Unien St

Kokoro. EN 116401

A lawsuit has been filed against you.

Within 21 days afer service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P, 12 {a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Clo S94 Worth Ferd orn Sheek
\inkpmno, Tndrena Nea CULM
otthoub he UNITED STR

moe
tae

 
  

it ae , sorat iy? ed “i t "ds :
Tf you fail to respond, judginent by defatt will-be entered againstiyouss for the relief demanded in the complaint.
You also must filé your answer or motion with the court.

CLERK OF COURT

Date: i la) feate & a0 .
Signature of Clerk or Deputy Clerk

c

 

 
Cage 1: a0: ey -03200- JRS-MPB Document 36-1 Filed 01/06/21 Page 20 of 35 PagelD #: 334

OFFICIAL CERTIFIED COPY
TRUE AND ee a |

|
a

  

 

   

HOWARD EE eO. 220 SORDER

EXHIBITD
AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No.

PROGE OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) ‘Day ie Ver Logik Roos Gd ans
was received by meon(datey | \-jO~ AO ow)

tI L personally served the summons on the individual at (place)

 

on (date} ; OF

 

C} I left the suzamons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

om (date) , and mailed a copy to the individual’s last known address; ‘or

CO Iserved the summons on (name of individual) , who is

 

designated by law fo accept service of process on behalf of (name of organization}

 

on (dafe} ; Or

 

O) {returned the summons unexecuted because Sor

 

Ps Other (specifi): Rarsepm ly, headed fo Cr thay Wrrorneys Secretory Serohk Whrke.
Cictes ok Kokome Palice., Tregarkment. (00 3. Gnien Sh Kok sme ,-=N LEO

My fees are $ for travel and $ for services, for a total of $ _ 0.00

I declare under penalty of perjury that this information is true.

be Seems Rais. Bef Mowe >
RESERVING ALL RIGHTS Printed name and title

UCC 1-308 1-101 1-103

Cio \S84 ora Qondum Stree}
* x Jw Server's address ac Cu,aes J

Additional information regarding attempted service, ete: yal thous-+the UNCED Staves

Date: ad if) Oo

 

EXHIBIT'D

wy
wt
 

 

[OFFICIAL CERTIFIED COPY
TRUE AND coe
Ag

ALT (202.0.
TOWARD COUNTY RECORDER

-EXHIBIT-D_

   
 

iclt

 

 

 

AO 440 (Rev, 06/12) Summons in a Civil Action .

UNITED STATES DISTRICT COURT

 

for the
)
)
)
AcRerman fecrd Ter 2
laintiff(s) . )
¥, Civil ActionNo. {! 3O-ON~ AeS-~ HAB,.

5 .
5
Dowalas SS toeot )
J Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's nome and address)
Dovslas Shoot
yoo S.Unten 3+
Kokeme,-= Ub}

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Cla 154 Nor kA Rocdurn Steet
Kokomo, TRB, rer LU6%o' J
Lotthoot “he, UNETED, STATES

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
- You also must file your answer or motion with the court. .

CLERK OF COURT

Date: 14) 22,40 | 25) : Qo

Signature of Clerk or Deputy Clerk

 

“ EXHIBIT-D_

 
 

 

 

 

 

‘EXHIBIT D

AO 440 (Rey, 06/12} Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for frame of individual and title, if any) Y, ihr tL eric a+ Doy alas Sto wy
v

was received by meon (dat) | [-lLo- ao

C1 I personally served the summons on the individual at (place)

 

Of (data) or

 

(CI [left the summons at the individual’s residence or usual place of abode with (name)

., 2 person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy te the individual’s last known address; or

7 T served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) . ‘> or

 

Date:, ef i “20

1 Lreturmed the summons unexecuted because . . ‘or

 

Sh Other (specify): Torsonattes herded +o Ccbss Mtorney's Secredacin Saco Whi he

Crk, e Katemo Ff lice Depechment, 160 >-UaAton si, Kokome. aN YYagt

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

 
   

Server’ S ‘signature

.

ct pits C.. Cor
RESERVING ALL RIGHTS ted name and ttf
UGG 4-208 1-107 41-103 .

Cf OQ \Saq slack, Bredvin Chee
Kokomo, Ty Pear THA j mS

Additional information regarding attempted service, ete: ¥,5)-Lines- tn¢ ONITED Stice s

“EXHIBIT D
     

ete >

= EXHIBIT: D

 

 

 

 

 

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
)
)
; )
eu )
aintiffts) ) ; .
vy. ; Civil Action No. |". QO- CY- BoS~ NAB
)
Coredrourn Dennis )
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: Defendant's name and address) - 7
Grehom Dennis
YOO Sevth Union Steet .
KoKome ES Ra}

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you.
are the United States or a United States agency, or an officer or employes of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3}-~- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Clo aa Mork Fordom Sbrect
Kokomo, Trelvancn te CULIG iy
Worbhout Fre: DNITED STATES

If you fail to respond, judgment by default will ‘be vere aginst yout i foe the telief demanded in the complaint.
" You also must file your answer or motion with the court,

- CLERK OF COURT

Date; __ || a ABC eA, eee
. Signature of Clerk or Deputy Clerk

 

“EXHIBIT p

Case A:20;Gv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 23 of 35 PagelD #: 337
 

 

 

EXHIBIT D

AO 440 (Rev. 06/12} Summons in a Civil Action (Page a
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Pb) ve Servant Grahom Danas
was received by me on (date) (l-lo-ao

 

oOo I personally served the summons on the individual at (place)-
on (date) ‘oF

 

 

PI Llef the summons at the individual’s residence of usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

oni (date) , and mailed a copy to the individual’s last known address; or

CT I served the summons on (name of individual) . , who is

 

designated by law to accept service of process on behalf of (xame of organization)
: On (date) 3; or

 

(J Ereturned the summons unexecuted because ‘or

 

‘fi Other (specifi): Rercoces lhe handed to Chu Aor Secretary Sara Whike
Crikey of Kokomo Police, Dapoctines +. 0. S. vite Sr. Kokemo, EN Ub%os

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

  

ate: / [-10°-2.0

/ “Server Ss signature f

2 fa ibe -
RESERVING ALL ioe TS Printed name and title
UCG 1-308 1-101 1-103
Cr 1834 Work Rocdum Sheet
Server's address
Ke Kemno tN fear Tuyo? I

Additional information regarding attempted service, ete: Larkheok the, LONETED ene Ss

_EXHIBIT.D
 

 

Case {g08y-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 25 of 35 PagelD #: 339
eg tet tars.

    

 

OFFICIAL CERTIFIED COPY
TRUE AND COMPLE:

 
  

 

 

 

= HOWARD aot RECORDS

"EXHIBIT D.

 

AO 440 (Rey, 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
)
}
Kir Rezzeaq Rashid Bou?)
Plaihtifits) p) )
Ve Civil ActionNo. |S QD - C V- SbS- RAR
Tush Mackey

Defendant(s) wt
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
“oshin Neck:
Yoo South ate mn Dbree}-

Kokeme, IN UWelo)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not. counting the day you received it) — or 60 days ifyou
are the United States or a United States agency, or an officer or employee of the United States described'in Fed. R. Civ.
P, 12 (a\(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: 5

CLO 1 Salk Verkh Grav Shree} |
. Keke eno, Kadians fear Cuco\ |
Withoob Line, UNETES STATES. .

If you fail to respond, judgment by default will be entered against_you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERE OF COURT

Date: WIG z , Fy oO

~ Signature of Clerk or Deputy Clerk

EXHIBIT'D
 

SPFICIAL CERTIFIED COV y|
TRUE AND COMBLETEA |

 
  
  

  

 

 

 

V _ v
ALY 2070
HOWARD GQUATY FECORDCR 3

pe eae EDEMA tee nA,

EXHIBIT D

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D}

This summons for (nate of individual and title, ifany) ab} 1c Seruank “Nous ty Moe ke
—

was received by me on (date) VY. Lt > 20 :

ol personally served the summons on the individual at (place)
on (date) ; or

 

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

onl (date) and mailed a copy to the individual’s last known addzess; or

CO Iserved the summons on (name of individual) who is

designated by law to accept service of process on behalf of (name of organization)
on (date} ; or

 

 

OO ireturned the summons unexecuted because sor

 

fy Other (specifi): Corsonelt herded te Cy Wrkooneys Receetary Savoy wth he
Cay X& Kokome Police Repartmert (00) S. Unien St Kekerno Ee UGG)

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: if “fl Ore oO plead
(je

— ra .
AvRazeaaa Bash: d_[Se/ CM ook )
RE SERVIN G ALL RIGHTS Printed name and title / ;
UGC 1-368 1-101 1-103

(ro_ {SOU Martin Pocdues Stree}
* erver's address
Kokomo, aN) - Pear CHWION
Additional information regarding attempted service, ete: Lp your The UNETED Stare 8

    
 
 

 
  

) 79

Server's signature

 

 

EXHIBIT D
03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 27 of 35 PagelD #: 341

CAL CERTIFIED CORY

ND COMP ic ®)

 
  

  
  

EXHIBIT D:- .
AQ 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the

)

5

\- Rirzeeg chil Bay )

Plaintifs) )
v. ; _ Civil Action No. 1790 -C\V~ 3&S~ WAG

}

5

Rabarck Beker )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Robert BoKer
loo S. Daten Si
Ke Kero, as Utero \

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States. or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer fo the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address-are:

Cid (Bad Necks Fordum Shree
Kokomo, anciana rar CAuiol
Lo\Grovk Wne, DNETED STAVES ,

fe 4d iP age i it te _¢ “3803 ry : "3 we
If you fail to respond, judgment by default will be entered againgt you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

: Date: \ a) trnte> g,. Ve
Signature of Clerk or Deputy Clerk

 

EXHIBIT D

 
 

 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 28 of 35 PagelD #: 342

  

 

° re ey Pepys
Mae ICIAL GER Heed OC ¥

TRUE AND COR
a
HOWARD COUNTY REGCRDER

cepa Setanta

EXHIBIT. D.

     
    

   

 

 

&

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ()

This summons for (nae of individual and ttle, fom) Qablic Servant Robert Raker

was received by me on (date! \\~\O- 20

(] I personally served the summons on the individual at (place)

 

Onl (date) > OF

 

Ol Llef& the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on, (date) , and mailed a copy to the individual’s last known address; or

(CO [served the summons on frame of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

O11 (date) , ; Or

 

C] Lreturned the summons unexecuted because 5; or

 

Other fpecity: csorally Karded Yo City’® Attorney Seeretany Sorah Whike-
Coty oft Kokeme Police, Dapctrent ios Se. Unton s+ Kakome, 2tN Uo}

My fees are $ for travel and $ for services, for a total of $ 0.00

i declare under penalty of perjury that this information is true.

 

  

RESERVING ALL RIGHTS
UGG 1-308 1-101 1-103
Cio (S84 North Pordum Steet

Server's address
. Kokomo, TN Cer TLubso\
Additional information regarding attempted service, eto: iterous he, UNITED STATES

EXHIBIT D_

a Ne
 

 

  

_Case-4:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 29 of 35 PagelD #: 343

 

 

 

SPECIAL GARTI- peer} gor
TRUE AND COWBLET
Oks ( EY i:
4 i . net . 2
i.
oe HOWARD COUNTY RECORDER

 

 

 

 

 

AO 440 (Rev, 06/12) Summons in 2 Civil Action D ‘

UNITED STATES DISTRICT COURT

 

 

for the
)
Nc Rarrsay, Rachid 7 ut |
intiff(s)

vs Civil Action No. i QO - G- US” VAS
}
saa Wilden }
Defendani(s) }

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Tsanc. Walder
Lbo S. Unien St

Ko Kora, oP Lc 5

A lJawsuitt has been filed against you. .

Within 21 days after service of this surmmions on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:

Go \ead Merb Rardunnr Sheet

Rokorno 1 tra ARR Dear Cuwor 3
worbnoul Alne. UNITED SITES

If you fail to respond, judgment by default will be ‘enteted agaiil Jo pout for the relief demanded in the complaint.
You also must file your answer or motion with the Coit? +” rt

CLERK OF COURT

Date: \ q oIo 2. BAL
. Signature of Clerk or Deputy Clerk

 

EXHIBIT D
v-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 30 of 35 PagelD #: 344

aad

Case.1:20-¢

e

    

 

 

 

 

HOINSRD COURTY RECORDER

AO 440 (Rev. 06/12) Summons in a Civil Action (Page?)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4)

This summons for (name of individual and title, ifany) Dl . Neru oe wy Ts anc. \alal d £h,
was received by me on (datz) | \-lEOOT QO . :

CI L personally served the summons on the individual at (place)

 

On (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or
J [served the summons 0n (name of individual) , who ig

 

designated by law to accept service of process on behalf of (name of organization)

Onl (date} 3 or

 

(I returned the summons unexecuted because . 5; or

 

Wh Other om Gergonaily \nondied ko Cakey Athorness Secreta, Sarak WwW hvbe,
ATA of Kokome Police Tepectmernt, 100 3. Ungen St Kekemo IN 64 6}

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

 
  
 
 
     

 
 

BALE LM. ) hig

$ Server's signature

Printed name and title

  

“RESERVING ALL RIGHTS
-YGG 1-308 1-101 1-103

Coy 1 5au pwackh Toeduc Steet
Kokomo IN Semersaddes tec Feeaal y

Additional information regarding attempted service, etc: ustthoul Line ONTTED STATES

EXHIBIT D
Case +:20-CV- -03200- JRS-MPB Document 36-1 Filed 01/06/21 Page 31 of 35 PagelD #: 345

 

[OFMCGIAL CERTIFIED Copy]
| TRUE AND COPRLETE

   

4

 

 

 

AO 440 (Rev, 06/12} Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

for the
)
)
: )
R RGCORS & ;
aintifts) +
¥. Civil Action No. \4 QO ~ CY - BloS ARS
)
ee 3
“Ladracs Cyr iF 5
J Defendant(s) )
; SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

“Pack Carb Bs
\OO SY Unien St
Kokomo, oL48)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received if) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Cfo yRaAQ Nock Pordium Sheet
Kokarro, SEndianes near LOGO) A
ustook Lune. UNETED SITES

If you fail to respond, judgment by default wil ‘be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

CLERK OF COURT

Date: \\ | ato. ? $. 9A
. . Signature of Clerk or Deputy Clerk

 

 
 

 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 32 of 35 PagelD #: 346

   

OPRICIAL
TRUE AND an

Aa co ONT a

          
  
  

 

 

 

min) 4
AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No.
PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Ciy. P. 4 (I)

This summons for (name of individual and title, if any) yb \e c. Nene bs nk “Caphan 4, Ger ee rR
was received by me on (date) I (-\ 0 ~ ao

Ci 1 personally served the summons on the individual at (place)
on (date) or

 

 

1 I left the suramons at the individual’s residence or usual place of abode with (name)
_, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CO Lserved the summons on (Hame of individual) ‘ . who is

 

designated by law to accept service of process on behalf of frame of organization)

 

on (date) 5 Or

 

 

O [returned the summons unexecuted because : of

¥ Other (specify): farsonally hand-cel As C, ty Prtornen? Secre, bap Samh Whike,

c chy, ok Kokeme ?, He. Deparment, loe S aA OA S+ Kokeme , ay
HGF OI

My fees are $ for travel and $ . for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: | | ~lp ~2 O

 

he Boceccp Rachid ‘el (Mace +»
RESERVING ALL RIGHTS S7inted name and tld
UCC 1-303 1-101 1-103

Cio Sa Woctla Qocduwn Sheet

Server's ware

Additional information regarding attempted service, etc: Uittrou +he UNSTED sot 5

EXHIBIT D
Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 33 of 35 PagelD #: 347

 
   

112 AED COUNTY 8 =

aa D~

    

 

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
)
\ C Racaesg) Rashid Bes
PRintiffs)
v. Civil ActionNo. LIOQO-CNV- BeS> HAS
)
Macuin Achason )
Defendant(s} )

SUMMONS IN A. CIVEL ACTION

‘To: Defendant's name and address)

Marvin Selws on.
4 ON: LeaSoonrevn s+

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer fo the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answér or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Clo \Ba4 York Poraom Skeet |
Kokomo, Wndhade. rear Luteo |]
\Wottirook the, UNITED STATES —

If you fail to respond, judgment by default will be entered against you for the relief demanded i in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

~ . Signature of Clerk or Deputy Clerk

 

EXHIBIT D

 
 

Case 1:20-cv-03200-JRS-MPB Document 36-1 Filed 01/06/21 Page 34 of 35 PagelD #: 348

en ree oY |
OEFICIAL GERTFIED BOrY

RUE AND cong cle

 

 

 

 

 

 

 
 

 

ae
Rona) Cy EAT: 5 al
AO 440 (Rev, 06/12) Summons ina Civil Action (Page 2)
Civil Action No.

PROOE OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ()

This summons for (uame of individual and title, ifany) (Marv; ‘) Nahoson ( ovrer oy Nahpson > ios is tre |
was received by me on (date} { |- J - gO

1 I personally served the summons on the individual at (place)

 

on (date) :or

 

CO Left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

Ci [served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name af organization)

 

on (date) 5 or

(7 I returned the summons unexecuted because sor -

 

a Other (specify): Larsconlly Reuted by Cant ly Clerk of Sohason® Tours
Sehnson 14 in Jane “CHM N, Leto onan) stad Kokomo, Fedliana Utero |
Pau video @& faa SING Sommens-

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: -/-2.0 pede f nf? Ly > ceh

ae Server's signature

Av Qanraae ‘Rashit! Bey LM oor >

RESERVING ALL RIGHTS Printedname andiiie” 7
UCC 1-308 1-101 1-103

CO (S24 Works Pucdum Strect
Kolker v ; Tw Server's address 5. C er LO ' ~

Additional information regarding attempted service, etc: La Kreuk the VesTTeD Staves

  
 
  
 

   

EXHIBIT p._

see
PLACE STICKER AT TOP OF LOPE TO THE RIGHT
Cols] SiclaielaI NWP) 1S DAT DOTTED LINE

ea)

2m e

7014 24970 oO01 D?be 5271 2 | R2305K138717-18

 

 

ile |

 
